Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Claims 1-9 of Denis GRIBKOV et al., 16/638,428 (filed on 02/11/2020) are pending and subject to first action on the merits.   
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Information Disclosure Statement
Receipt of the information Disclosure Statement filed on 02/11/2020 is acknowledged and has been considered and made of the record.  A signed copy of the 1449 is attached herewith.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Non-Statutory Rejection over US Patent Application No. 20200361907 (Nov. 19, 2020)
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U. S. 2020/0361907.  Although the claims at issue are not identical, they are not patentably distinct.
Instant compound of formula (I) 
    PNG
    media_image1.png
    117
    213
    media_image1.png
    Greyscale
 is patentably indistinct because conflicting compound of formula (I), claim 1 
    PNG
    media_image2.png
    111
    216
    media_image2.png
    Greyscale
 of “907’ and claims depended therefrom overlap with of instant formula (I).   Note that all the species recited in instant claim 4 and species in claim 7 of ‘907’ are homologs and/or analogs of instant claim 4.

Additionally, ‘907’ discloses that these compound are useful for the same methods of use with compositions according to the same methods of administration as claimed in the instant method claims.1  See US ‘907’ claims 8-12.  A claim to the use of a compound is not patentably distinct from a conflicting claim disclosing the same compound, wherein the conflicting specification discloses the instantly claimed uses of that compound.   
   Note the Supreme Court provided guidance regarding rationales that support obviousness consistent with Graham “functional approach”. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, KSR 82 U.S.P.Q. 2d 1385, 1395-97 (2007).  Also see MPEP§ 2143.   For example, claimed subject matter may be obvious if there is some prior-art teaching, suggestion, or motivation that would have led one of ordinary skill to modify the prior art to arrive at the claimed invention or the claimed invention would be "obvious to try”.  Id.at 1397.   Additionally, the Court in KSR International Co. held that a claimed invention is obvious to try if one of ordinary skill in the art may choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  A rejection based on this rationale requires: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve problem (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; and (3) a finding that one of ordinary skill in the art could have Id.   .   Furthermore, it is well settled that consideration of a reference is not limited to the preferred embodiments or working examples but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art to a person of ordinary skill in the art.      
Non-Statutory Rejection over US Patent Application No. 2020/0288713 (Sep. 17, 2020)
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U. S. 2020/0288713.  Although the claims at issue are not identical, they are not patentably distinct.
Instant compound of formula (I) 
    PNG
    media_image3.png
    119
    207
    media_image3.png
    Greyscale
 is patentably indistinct because conflicting compound of formula (I), claim 1 
    PNG
    media_image4.png
    125
    201
    media_image4.png
    Greyscale
 of “713’ and claims depended therefrom are similar to instant formula (I).   
  
Additionally, ‘713’ discloses that this compound is useful for the same methods of use with compositions according to the same methods of administration as claimed in the 2  See US 2020/0288713, claims 6-10.  A claim to the use of a compound is not patentably distinct from a conflicting claim disclosing the same compound, wherein the conflicting specification discloses the instantly claimed uses of that compound.   
   Note the Supreme Court provided guidance regarding rationales that support obviousness consistent with Graham “functional approach”. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, KSR 82 U.S.P.Q. 2d 1385, 1395-97 (2007).  Also see MPEP§ 2143.   For example, claimed subject matter may be obvious if there is some prior-art teaching, suggestion, or motivation that would have led one of ordinary skill to modify the prior art to arrive at the claimed invention or the claimed invention would be "obvious to try”.  Id.at 1397.   Additionally, the Court in KSR International Co. held that a claimed invention is obvious to try if one of ordinary skill in the art may choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  A rejection based on this rationale requires: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve problem (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; and (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Id.   .   Furthermore, it is well settled that consideration of a reference is not limited to the preferred embodiments or working examples but extends to the entire disclosure for       
Terminal Disclaimer
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance
                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/EBENEZER O SACKEY/           Examiner, Art Unit 1624                                                                                                                                                                                             

/Tracy Vivlemore/Primary Examiner, Art Unit 1635                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This use of the conflicting patent’s disclosure is permissible because those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. MPEP § 804 (II) (B) (1).
        2 This use of the conflicting patent’s disclosure is permissible because those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. MPEP § 804 (II) (B) (1).